Mr. Chiee Justice McIvER.
*332 *32I concur in the result, except that I think the Bailey-Lebby Company should not be required to credit on their mortgage debt the gross *33amount of the sales of the shingles and other property covered by their mortgage, but only the balance thereof, after deducting the expenses properly incurred in handling and taking care of such property, in which should be included amounts paid watchmen and insurance while awaiting an opportunity to sell, and also the expenses for loading the same for transportation, but not amounts paid on the lease or for taxes, except so much thereof as were properly chargeable on the property sold.
Justices Gary and Jones concur in the opinion of Mr. Chiee Justice McIver.